United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 25, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-30787
                         Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

SARAH DARLENE SONNIER,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 2:03-CR-20062-1
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Sarah Darlene Sonnier, federal prisoner # 11903-035, pleaded

guilty to interstate travel in aid of unlawful activity and was

sentenced to 57 months of imprisonment and two years of

supervised release.   She appeals the district court’s denial of

the 28 U.S.C. § 2255 motion challenging her sentence.        The

district court granted a certificate of appealability.        Sonnier

argues that her sentence was imposed in violation of United

States v. Booker, 543 U.S. 220 (2005), and that Booker applies

retroactively on collateral review.    Sonnier concedes that her

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30787
                                -2-

argument is foreclosed by circuit precedent, but raises it to

preserve further review.   In United States v. Gentry, 432 F.3d
600, 604 (5th Cir. 2005), we held that Booker is not

retroactively applicable to initial § 2255 motions.

     AFFIRMED.